Citation Nr: 1333100	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-37 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with diabetic retinopathy and nephropathy prior to March 28, 2013.  

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with diabetic retinopathy from March 28, 2013.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran served on active duty from July 1966 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned an initial rating of 20 percent for diabetes with diabetic nephropathy and retinopathy.  

The Veteran testified before the undersigned at a Board hearing at the RO in January 2012.  A transcript of the proceeding is of record.  

When the case was before the Board in February 2013, it was remanded for further development.  While the case was in remand status, a separate rating of 60 percent was assigned for diabetic nephropathy, effective March 28, 2013.  It appears from written argument submitted by the Veteran's representative in August 2013 that the Veteran is satisfied with the 60 percent rating assigned for the diabetic nephropathy.  The Board will limit its consideration accordingly; however, since the nephropathy is rated with the diabetes mellitus during the period of the claim prior to March 28, 2013, it must still be considered in rating the disability at issue for that period of the claim.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA



REMAND

In the February 2013 remand, the Board directed the RO or the Appeals Management Center (AMC) to undertake appropriate development to obtain all outstanding, pertinent records.  This was not done.  Although there are already VA treatment records associated with the record, these were provided by the Veteran in conjunction with other claims and it appears there remain outstanding records pertinent to this claim, to include a May 2008 VA ophthalmology treatment record and October 2012 treatment record (referenced by the April 2013 VA eye examiner.  

Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's February 2013 remand directives. 

Accordingly, the case is REMANDED to the RO or the AMC for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the May 2008 VA ophthalmology treatment record and the October 2012 VA treatment record referenced above and any other pertinent VA treatment records dated from February 15, 2006, to the present.  

2.  Undertake any other indicated development.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

